Citation Nr: 9932020	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-45 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of crush 
injury to the right foot and ankle with degenerative 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating greater than 30 percent 
for avascular necrosis of the left hip.

3.  Entitlement to an initial rating greater than 30 percent 
for avascular necrosis of the right hip.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to a rating greater than 10 percent for residuals 
of a crush injury to the right foot and ankle.  The appeal 
also arises from the July 1996 rating action which granted 
service connection for avascular necrosis of the left and 
right hips, as secondary to service-connected sarcoidosis, 
and assigned an initial evaluation of 10 percent for each 
hip.  By an RO decision in February 1997 the rating for each 
hip was increased to 30 percent.  The veteran has indicated 
his continued disagreement with the evaluation of these three 
service-connected disabilities.  

The record reflects that in January 1999 the veteran 
submitted additional evidence directly to the Board.  Under 
38 C.F.R. § 20.1304 (1999) an appellant and his or her 
representative, if any, will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, during which they may submit 
additional evidence. 38 C.F.R. § 20.1304 (a) (1999). 

The regulation also states that upon receipt of a submission 
of additional evidence following the expiration of the 90 day 
period described above, the Board will not accept the 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay.  Examples of 
good cause include, but are not limited to, illness of the 
appellant or the representative which precluded action during 
the period; the discovery of evidence that was not available 
prior to the expiration of the period; and delay in transfer 
of the appellant record to the Board which precluded timely 
action with respect to these matters.  The motions must be in 
writing and must include the name of the veteran; and an 
explanation of why the submission of additional evidence 
could not be accomplished in a timely manner.  The request 
will be honored only if good cause is shown. Id.  

In this instance the letter of notification was mailed to the 
veteran on May 28, 1998, and the additional evidence was 
received after the expiration of the 90 day period which 
terminated on August 28, 1998.  Inasmuch as the veteran has 
not submitted a motion demonstrating good cause for the 
delayed submission, the additional evidence will be referred 
to the agency of original jurisdiction on completion of the 
Board's decision without consideration by the Board, in 
accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)(1999).


FINDINGS OF FACT

1.  Avascular necrosis of the left hip is manifested by 
severe pain on attempted motion, and radiographic evidence 
suggesting necrosis of the femoral head.

2.  Avascular necrosis of the right hip is manifested by 
severe pain on attempted motion, and radiographic evidence 
suggesting necrosis of the femoral head. 


CONCLUSIONS OF LAW

1.  Avascular necrosis of the left hip is 60 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5250 (1999). 

2.  Avascular necrosis of the right hip is 60 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5250 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated in October 1995 show 
the veteran was seen with left hip pain on prolonged weight 
bearing.  On orthopedic consultation in December 1995 the 
assessment was greater trochanter bursitis of the left hip.  

On VA examination conducted in February 1996 the veteran 
complained of constant left hip pain, with motion limited by 
pain.  The examiner's objective findings were recorded as 
"pain on limited use."  

Progress notes dated in March 1996 reflect the veteran's 
history of hip pain.  The assessment was rule out avascular 
necrosis of the head.  Clinical records dated in May 1996 
reflect that a magnetic resonance imaging spectroscopy (MRI) 
of the veteran's left hip conducted in April 1996 had shown 
definite evidence of avascular necrosis.  The condition was 
considered to be definitely due to chronic steroid use in the 
military for treatment of sarcoidosis.  

The report of his VA orthopedic examination dated in May 1996 
reflects the veteran's complaint of constant aching in both 
hips, worse on the left, with any motion painful.  Range of 
motion in the left hip was forward flexion, 100 degrees, 
extension, 10 degrees, abduction, 30 degrees, adduction 
30 degrees, external rotation, 30 degrees, and internal 
rotation 40 degrees.  Right hip range of motion was forward 
flexion, 100 degrees, extension, 20 degrees, abduction, 
40 degrees, adduction 30 degrees, external rotation, 
60 degrees, and internal rotation 40 degrees.  The examiner 
indicated the veteran was weak on standing, and motion of the 
hips was painful.  Bilateral hip x-rays revealed avascular 
necrosis of both femoral heads.  

On further VA examination of the hips in November 1996 the 
veteran again complained of pain in both hips.  He reported 
that he had been told he may eventually need hip replacement.  
It was noted he limped and walked slowly.  The examiner's 
specific evaluation revealed that attempts at motion of both 
hips caused severe pain.  The diagnosis was painful hips; x-
rays show avascular necrosis bilaterally.

Legal Analysis

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this the Board is satisfied that all available 
relevant evidence has been obtained regarding the claims and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2 and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's bilateral hip disabilities are currently 
evaluated under the provisions of Diagnostic Code 5252 which 
provides a 30 percent rating for thigh flexion limited to 
20 degrees, and a 40 percent rating where flexion is limited 
to 10 degrees. 

Also for consideration in the evaluation of hip disability 
are the provisions of Diagnostic Code 5250 pertaining to 
ankylosis of the hip, which provide a 90 percent evaluation 
for extremely unfavorable ankylosis, with the foot not 
reaching ground, crutches necessitated.  Intermediate, 
unfavorable hip ankylosis warrants a 70 percent rating under 
Code 5250.  Favorable ankylosis, in flexion at an angle 
between 20° and 40°, and slight adduction or abduction is 
rated as 60 percent disabling.  

In applying the rating codes which pertain to limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered and the rating assigned must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).  On 
application of the schedular criteria to the medical evidence 
in this case, it is noted that two VA examiners, in May and 
November 1996 recorded that motion of either hip was painful.  
On the most recent evaluation it was found that any attempted 
motion of either hip caused severe pain.  Thus, with 
consideration of the impact of pain, and resolving any doubt 
as to the current level of the hip disabilities in the 
veteran's favor, his functional impairment is most analogous 
to favorable ankylosis.  Therefore, a 60 percent rating is 
warranted for each hip.  No higher evaluation is for 
assignment under Code 5250, in the absence of any evidence of 
actual ankylosis in an unfavorable position.  

In view of the evidence of pathology affecting the femoral 
heads on both sides, full consideration has been given to the 
application of Diagnostic Code 5255 pertaining to impairment 
of the femur.  Under Code 5255 a 60 percent evaluation is 
warranted where there is evidence of nonunion, without loose 
motion, weightbearing preserved with the aid of a brace, or 
where there is fracture of surgical neck of the femur with 
false joint.  The criteria for an 80 percent rating, the next 
higher level of rating, require evidence showing fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture).  Inasmuch as the 
latter criteria are not reflected by the clinical and 
radiographic evidence in this case, a rating greater than 
60 percent is not for assignment on the basis of impairment 
of either femur.  


ORDER

A 60 percent disability rating is granted for avascular 
necrosis of the left hip.

A 60 percent disability rating is granted for avascular 
necrosis of the right hip.


REMAND

With regard to the residuals of crush injury of the right 
foot and ankle, the February and November 1996 VA examination 
reports are not in accordance with the directives of the 
United States Court of Veteran's Appeals (Court) that a VA 
rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination.  Deluca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination, and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The November 1996 VA examiner did record that the veteran 
complained of chronic pain in the right ankle, but the 
examination report does not reflect the findings required by 
Deluca.  Although further delay is regrettable, additional 
medical evaluation is warranted to ensure a fully informed 
decision regarding the veteran's claim for increased rating 
for service-connected disability of the right lower 
extremity. 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of his 
disability of the right foot and ankle.  
The examiner must thoroughly review the 
claims folder, prior to evaluating the 
veteran.  All indicated special tests and 
studies, should be conducted to include 
range of motion studies.  All clinical 
findings must be clearly set forth in the 
examination report.  The examiner should 
clearly describe all manifestations of 
the residuals of the service-connected 
crush injury, to include an indication of 
whether the veteran has limitation of 
motion of the right ankle which is 
attributable to the service-connected 
disability.  Additionally, the examiner 
should provide the following opinions 
based upon the medical evidence of 
record: 

a.  The examiner should provide an 
opinion as to whether the veteran's 
right ankle and foot exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use.  These determinations 
should if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

3.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

